11th
Court of Appeals
                                                                  Eastland,
Texas
                                                                        Opinion
 
Murrell Ray
Bridges
Appellant
Vs.                   No.
11-02-00081-CR B
Appeal from Palo Pinto County
State of Texas
Appellee
 
Pursuant
to the court=s order
of May 16, 2002, the trial court conducted a hearing at which appellant
informed the trial court that he had Adecided
to just drop the appeal@
and that he no longer wanted to prosecute his appeal.  The trial court found that appellant did Anot desire to prosecute his  appeal.@
The
appeal is dismissed.
 
PER CURIAM
 
June 20, 2002
Do not
publish.  See TEX.R.APP.P. 47.3(b).
Panel consists of: Arnot, C.J.,
and
Wright, J., and McCall, J.